     Case 2:20-cv-01099-JAD-EJY Document 8
                                         7 Filed 07/20/20
                                                 07/14/20 Page 1 of 2


     JORDAN P. SCHNITZER, ESQ.
 1   Nevada Bar No. 10744
 2   THE SCHNITZER LAW FIRM
     9205 W. Russell Road, Suite 240
 3   Las Vegas, Nevada 89148
     Telephone: (702) 960-4050
 4   Facsimile: (702) 960-4092
     Jordan@TheSchnitzerLawFirm.com
 5
     Attorney for Plaintiff
 6

 7                             UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA

 9   HEATHER MIRICH, an individual;                          Case No.: : 2:20-cv-01099-JAD-EJY

10                        Plaintiff,
11
     vs.                                                     STIPULATION AND [PROPOSED]
12                                                           ORDER TO REMAND BACK TO
     COSTCO WHOLESALE CORPORATION, a                         CLARK COUNTY DISTRICT
13   foreign corporation; DOES 1 through 10, and ROE         COURT
     CORPORATIONS 1 through 20, inclusive,
14
                          Defendants.
15

16                                                                      ECF No. 7

17
18          Plaintiff, Heather Mirich by and through her counsel THE SCHNITZER LAW FIRM, and
19   Defendant, Costco Wholesale Corporation by and through their counsel of record OLSON
20   CANNON GORMLEY & STOBERSKI, hereby stipulate that this matter should and shall be
21   remanded to Clark County District Court.
22          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23                      14 day of July 2020.
            DATED this ___
                                                       THE SCHNITZER LAW FIRM
24
                                                       By:      /s/ Jordan P. Schnitzer, Esq.
                                                               ____________________________
25
                                                               JORDAN P. SCHNITZER, ESQ.
26                                                             Nevada Bar No. 10744
                                                               9205 W. Russell Road, Suite 240
27
                                                               Las Vegas, Nevada 89148
28                                                             Attorney for Plaintiff, Heather Mirich
                                                 1
     Case 2:20-cv-01099-JAD-EJY Document 8
                                         7 Filed 07/20/20
                                                 07/14/20 Page 2 of 2



 1               14
     DATED this ___ day of July 2020.
 2                                                  OLSON CANNON GORMLEY &
                                                    STOBERSKI
 3
                                                    By:    /s/ Michael A. Frederico, Esq.
                                                           ____________________________
 4                                                         MICHAEL A. FEDERICO, ESQ.
                                                           Nevada Bar No. 005946
 5
                                                           9950 West Cheyenne Avenue
 6                                                         Las Vegas, Nevada 89129
                                                           Attorney for Defendant, Costco
 7                                                         Wholesale Corporation

 8                                        ORDER
     PURSUANT TO STIPULATION, IT IS SO ORDERED THAT THIS MATTER IS
 9       Based on the parties' stipulation [ECF No. 7] and good cause appearing, IT IS HEREBY
     REMANDED TO CLARK COUNTY DISTRICT COURT.
     ORDERED that THIS ACTION IS REMANDED back to The Eighth Judicial District Court
10
     for Clark County Nevada, Case No. A-20-814500-C. The Clerk of Court is directed to
            DATED this ___ day of July 2020.
11   CLOSE THIS CASE.

12                                                  ____________________________
                                                    United States District Judge
13

14
15

16

17
18

19

20

21
22

23

24

25
26

27

28
                                                2
